Citation Nr: 1537126	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for pleural plaques.

2.  Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease, breathing problems, and chronic pneumonia, to include as due to exposure to asbestos and/or secondary to the Veteran's service-connected pleural plaques.


REPRESENTATION

Veteran is represented by: Antonio Tejeda, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to June 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2012, the Veteran submitted a claim of entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), breathing problems, and chronic pneumonia.  In a January 2013 rating decision, service connection was granted only for pleural plaques due to in-service exposure to asbestos, and a noncompensable rating was assigned.  Thereafter, the Veteran perfected an appeal as to the noncompensable rating assigned to his pleural plaques and as to the denial of service connection for a respiratory disorder.  The issue of entitlement to service connection for a respiratory disorder is addressed in the remand portion of the decision below.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the evidence of record shows no symptoms attributable to the Veteran's service-connected pleural plaques.





CONCLUSION OF LAW

The criteria for an initial compensable rating for pleural plaques have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The January 2013 rating decision granted the Veteran's service connection claim for pleural plaques, and that claim is now substantiated.  Nevertheless, a June 2014 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  Thus, the Veteran was informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above that already assigned.  Accordingly, the Board finds that the Veteran has received the requisite notice. 

The duty to assist the Veteran has also been satisfied.  The RO obtained all VA and private treatment records identified by the Veteran with regard to his increased rating claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was initially provided a VA examination in June 2012, with additional medical opinions provided in November 2012 and January 2013.  In a March 2013 notice of disagreement, the Veteran asserted that the June 2012 VA examination did not accurately reflect the state of his lung function because he took his regular medication a few hours before the examination.  In August 2013, the Veteran received another respiratory examination; however, the examiner noted that the Veteran's efforts during pulmonary function testing (PFT) were inconsistent and unreliable, and therefore, the test results did not accurately reflect the Veteran's current pulmonary function.  Although the August 2013 PFT results were considered unreliable, a May 2014 VA examiner opined that another examination was not necessary because the Veteran's baseline of pulmonary function has been stable from 2004 to 2012 and should remain stable, as the Veteran has not smoked since 1971.  Moreover, as will be discussed herein, both VA examiners who performed PFT testing opined that any limitation in pulmonary function was primarily due to asthma, emphysema, and/or COPD, and not the Veteran's service-connected pleural plaques.  As the examiners administered thorough clinical evaluations which provided findings pertinent to the rating criteria, the Board finds that the Veteran has been provided adequate VA examinations for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Additionally, staged ratings are appropriate when the factual findings show distinct time periods during which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 127 (1999).

The Veteran's service-connected pleural plaques have been assigned a non-compensable rating pursuant to the criteria set forth in 38 C.F.R. 4.97, Diagnostic Code 6833, relating to asbestosis.  Pursuant to Diagnostic Code 6833, a 10 percent disability rating is assigned for Forced Vital Capacity (FVC) of 75 to 80 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  38 C.F.R. 4.97, Diagnostic Code 6833.  A 30 percent disability rating is assigned for FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  Id.  A 60 percent disability rating is assigned for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Id.  A maximum 100 percent disability rating is assigned for FVC less than 50 percent predicted, or; DCLO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  Id.  In applying PFT results to the General Rating Formula, post-bronchodilator results will be used unless they are poorer than pre-bronchodilator results, in which case the pre-bronchodilator results will be used for rating purposes.  38 C.F.R. § 4.96(d)(5) (2015).  

A December 2007 private treatment record indicates that the Veteran reported a cough for the past two weeks and some wheezing.  He reported experiencing the same symptoms about a year earlier and receiving a diagnosis of pneumonia.  The assessment was bronchitis.

Later in December 2007, the Veteran reported a cough for quite some time.  The private treatment provider noted that the Veteran received a diagnosis of pneumonia a while ago, but he never felt as though he fully recovered.  The treatment provider opined that the pneumonia probably triggered the Veteran's asthma and recommended an increased dose of Advair.

A January 2008 private treatment record indicates that the Veteran reported continued coughing with some shortness of breath.  A chest x-ray was unremarkable.  The assessment was persistent cough, asthma, or pertussis.  

In March 2008, the Veteran reported coughing, wheezing, and a sharp, stabbing, pleuritic type chest pain on the right side, which radiated down the back and worsened with deep breaths, coughing, and sneezing.  A chest x-ray was normal.  The assessment was most likely an asthma exacerbation and possibly some pleurisy.  

An April 2008 private treatment record indicates that the Veteran reported experiencing a cough since October of the previous year and complained of chest pain.  He denied any wheezing or shortness of breath.  The assessment was chronic cough with underlying history of asthma and a history of vasomotor rhinitis.

In April 2009, the Veteran reported occasional dyspnea with exertion and occasional shortness of breath when resting.  He stated that his episodes lasted between five and 20 minutes.  It was noted that he had a history of smoking and asbestos exposure, and the treatment provider recommended an echocardiogram and PFT testing.  A pulmonary function analysis revealed a minimally obstructive lung defect.  

A May 2009 private treatment record indicates that an echocardiogram revealed some mild pulmonary hypertension, but it was otherwise unremarkable.  The private treatment provider noted that the echocardiogram was difficult to perform because of the Veteran's body habitus.   PFT testing revealed 72 percent predicted FVC, which the treatment provider indicated was suggestive of restrictive disease, although it was not an automatic reading.  The Veteran's DLCO was 68 percent predicted, and there was a small bit of defect in all three components of pulmonary function.  The treatment provider indicated that "between that and having a little bit of pulmonary hypertension, that is where his shortness of breath and dyspnea is coming from."  The treatment provider also noted that:

[The Veteran] raises a very good question of whether this could be related to his asbestosis[,] and certainly I think some of this could be[,] but some of his probably is not and advised him we should have him see a pulmonologist to get his opinion about how much of this could potentially be from asbestosis because he potentially has some financial benefits from an employer program related to asbestos exposure.

Later in May 2009, a private pulmonology record indicates that the Veteran reported extensive asbestos exposure during his working life and complained of increasing breathing problems over the past six to 12 months.  He also reported exertional dyspnea with occasional chest tightness and wheezing.  The Veteran denied a regular cough, sputum production, and hemoptysis.  The impression was mild to moderate COPD with hyper reactive airways.  The pulmonologist recommended a CT scan of the chest to evaluate the Veteran for possible asbestosis, noting that "previous x-ray and CT reports suggest the presence of some calcified pleural plaquing[,] which of course is not the same thing as parenchymal fibrosis from asbestosis."  The pulmonologist indicated that the examination was not suggestive of fibrotic lung disease; however, it was a concern for the Veteran, and the best evaluation would be a high resolution CT scan.  

Imaging studied performed in May 2009 revealed calcified pleural plaque consistent with asbestos-related pleural disease; however, there was no evidence of pulmonary fibrosis.

A June 2009 private pulmonology treatment record indicates that the Veteran reported markedly improved breathing after he began regularly using Advair, rather than on an as-needed basis.  The impression was mild to moderate COPD with hyper reactive airways, asbestos exposure, severe and complex obstructive sleep apnea syndrome, and mild pulmonary hypertension.  It was noted that a high resolution CT scan showed calcified pleural plaquing consistent with the Veteran's previous asbestos exposure; however, there were no findings suggestive of mesothelioma or asbestosis/pulmonary fibrosis.  The pulmonologist opined that the Veteran's history of exposure to asbestos was not a major contributor to his exertional dyspnea and advised the Veteran of the differences between asbestos exposure and asbestosis and mesothelioma.  

During a June 2012 VA examination, the Veteran reported in-service exposure to asbestos while working in the boiler room of a ship as well as exposure to ionizing radiation while working within 15 miles from a nuclear bomb testing site.  The examiner indicated that the Veteran had diagnoses of asthma, emphysema, COPD, and pulmonary hypertension.  The Veteran reported experiencing asthma attacks about twice a week and reported visiting a physician for exacerbations about less than once a month.  He denied any episodes of respiratory failure.  The Veteran's respiratory conditions required intermittent courses or bursts of systemic corticosteroids approximately once within the past 12 months and required daily inhalational anti-inflammatory bronchodilator therapy.  He did not use oral bronchodilators, antibiotics, or oxygen therapy.  According to the examination report, the Veteran's COPD and emphysema from smoking prevented him from walking farther than about a half of a block without increased dyspnea due to lung problems.  A chest x-ray revealed pulmonary nodules in the right upper lobe measuring 10 millimeters; a heart which was in the upper limits of normal size; and atherosclerosis of the aorta.  It was noted that a June 2012 B reading revealed no evidence of pneumoconiosis.  PFT testing was performed; however, the examiner indicated that the Veteran's emphysema, asthma, and COPD were predominately responsible for any limitation in pulmonary function.  The examiner also indicated that the condition predominately responsible for the Veteran's cardiopulmonary complications, including pulmonary hypertension, was emphysema.  The examiner opined that it is not 'at least as likely as not' that the Veteran's lung conditions, including COPD, asthma, and emphysema, were due to or aggravated by the Veteran's exposure to asbestos because B readings were negative for any evidence of interstitial lung disease, and the Veteran's emphysema was likely caused by smoking.  

In November 2012, a VA examiner reviewed the Veteran's claims file and indicated that B readings were negative for evidence of interstitial lung disease, meaning that the Veteran did not have a diagnosis of asbestosis.  The examiner indicated that pleural plaques, or parietal pleural deposits of hyalinized collagen fibers, are markers of exposure and support a history of past exposure to asbestos, but are not signs of asbestosis.  

In January 2013, the Veteran's private treatment provider submitted the following letter:

[The Veteran] is a patient of mine who had been diagnosed with COPD and mild asbestosis.  He has pleural plaques typical of the asbestos exposure.  At the time of his asbestos exposure, when he was in the armed services, he was also a smoker.  Studies have shown that smokers who are also exposed to asbestos have more severe cases of COPD than smokers without exposure.  While it is not possible to say with any certainty how much of his COPD is asbestos related, it would not be consistent with the scientific evidence to say that there has been no impact.

In July 2013, the private treatment provider submitted the following letter:

[The Veteran] has COPD, currently well controlled on medication.  His most recent pulmonary functions are within normal limits for him, but to achieve this he needs to be on regular doses of inhaled medications.  This situation will remain unchanged for life.

[The Veteran] has a past history of cigarette smoking, which is the most common cause of COPD.  He had 50 pack years of smoking before quitting in 1971.

While he was smoking, he also had exposure to asbestos through service related activities.  Asbestos has long been associated with mesothelioma and asbestosis, but in the past decade or so there have been several studies showing an association between asbestos exposure and COPD that is additive to the 'expected' amount of COPD based on the patient's smoking history.

Since a study to prove the case and effect would be unethical and will never be done, we are left to make conclusions based on the above noted associations.
It is reasonable to assume, and generally medically accepted, that some of [the Veteran's] COPD is due to his exposure to asbestos.  Exactly, or even generally, how much of it is from smoking and how much is from asbestos remains unknown.  

A pulmonologist might be more familiar with the literature on the subject that I am, and be able to provide more in depth information.

During an August 2013 VA examination, the Veteran reported experiencing a chronic cough.  The examiner indicated that the Veteran's medical records showed diagnoses of asthma and COPD; however, the Veteran believed his current symptoms were due to asbestos exposure.  It was noted that although the medical evidence of record showed calcified pleural plaques consistent with exposure to asbestos, there was no evidence of asbestosis or pulmonary fibrosis.  The examination report indicates that the Veteran required intermittent courses or bursts of systemic corticosteroids, inhalation bronchodilator therapy, and inhalational anti-inflammatory medications to treat his COPD and asthma.  The Veteran did not require the use of oral bronchodilators or outpatient oxygen therapy.  He reported using antibiotics six times during the past year; however, the examiner indicated that the record only showed one antibiotic use.  Imaging studies revealed calcified plaque consistent with asbestos-related pleural disease, but no evidence of pulmonary fibrosis or asbestosis.  PFT testing was performed; however, the examiner indicated the results did not accurately reflect the Veteran's pulmonary function.  Moreover, the examiner indicated that the Veteran's COPD and asthma were predominately responsible for any limitation in pulmonary function.

In May 2014, a VA examiner reviewed the Veteran's claims file opined that additional PFT testing was not necessary because the Veteran's baseline of pulmonary function was stable from 2004 to 2012 and should remain stable, as the Veteran has not smoked since 1971.  Moreover, the examiner opined that the Veteran's primary pulmonary condition "is and has been secondary to asthma" and provided the following rationale:

In 2004 and 2009, the Veteran demonstrated that post-bronchodilator, his capacities normalized.  In his [notice of disagreement], he states the normal results of 2012 are not to be believed because they were tainted by him taking his regular med[ications] just before the exam[ination].  But that just means that the 2012 normal results are equivalent to the post-bronchodilator changes already seen in 2004 and 2009.  In other words, the three tests over an eight year period are consistent.  In fact, the most important PFT is the 2012 test where he demonstrated compliance with the test and was able to put up normal values.  In the 2013 test, the Veteran did not meet the criteria for reliability in large part because he was assessed as not providing sufficient effort in his breaths to validate the exam[ination].  The bottom line is that the Veteran does not have a fixed pulmonary defect; all of the values normalized post-dilator, which is what is seen in asthma.  Obstructive disease such as COPD has fixed PFT changes, that might change a little with a bronchodilator, but appropriate reading patters indicative of obstructive disease will remain abnormal.  The same is true to restrictive lung disease.  The same is true of mixed obstructive/restrictive lung disease.  That is how we make the diagnosis of these types of lung disease, they have some degree of fixed ventilatory abnormality.  The only abnormality this Veteran has shown is the reversible ventilation defects seen in asthmatics.  If this Veteran truly has a component of COPD, it is very mild and obscured by his asthma.  He has no clinical or laboratory evidence of asbestosis or mesothelioma.  Nor does he likely have pulmonary hypertension, which can be seen in late stages of pulmonary fibrosis, such as that seen in asbestosis.  The mentioned echocardiogram of 2009 was noted to have found mild pulmonary hypertension in the face of an [otherwise] unremarkable echo[cardiogram].  However, the same echocardiogram was also noted to have been difficult to do because of the Veteran's body habitus.  Pulmonary artery pressure readings require precise echogenic readings in order to obtain an accurate reading of the maximal tricuspid regurge velocity.  This velocity value is then plugged into a modified Bernoulli equation to arrive at an estimate of the pressure that might have been present in order to create the velocity.  Since the velocity value in the equation is squared, it is not hard to see that even the slightest variation in the velocity value has a dramatic effect on the pressure value.  It is far more likely than not that the pulmonary artery pressure value in the echocardiogram is not valid because of the also noted difficulty of even getting the echocardiogram.  

During a June 2015 hearing before the Board, the Veteran testified that he used a nebulizer three or four times a day for several years.  He also stated that he took Symbicort and Atrovent and used an emergency inhaler when needed.  The Veteran testified that if he did not take his medication, after a couple of hours he could not breathe, could not move, and "nothing work[ed] right."  

As previously noted, the Veteran's service-connected pleural plaques have been assigned a noncompensable rating pursuant to the criteria set forth in 38 C.F.R. 4.97, Diagnostic Code 6833, relating to asbestosis.  A review of the record reveals no probative evidence showing a diagnosis of asbestosis, pulmonary fibrosis, pneumoconiosis, or any other interstitial lung disease.  Although the Veteran's private treatment provider indicated in a January 2013 letter that the Veteran had a diagnosis of mild asbestosis, that same treatment provider referred the Veteran to a pulmonologist in order to obtain an opinion as to how much of the Veteran's pulmonary limitations could potentially be from asbestosis.  The primary care provider also indicated in a July 2013 letter that "a pulmonologist might be more familiar with the literature on the subject than I am, and be able to provide more in depth information."  The pulmonologist to whom the Veteran was referred by the aforementioned private treatment provider indicated that although imaging studies showed pleural plaque consistent with asbestos-related pleural disease, there was no evidence of pulmonary fibrosis or asbestosis.  The pulmonologist emphasized that "pleural plaquing . . . is not the same thing as parenchymal fibrosis from asbestosis" and opined that the Veteran's history of exposure to asbestos was not a major contributor to his dyspnea.  This is also consistent with the opinions of the June 2012, November 2012, and August 2013 VA examiners.  As the Veteran's private treatment provider indicated that a pulmonologist would be more familiar with the subject matter and referred the Veteran to a pulmonologist for an opinion as to whether his respiratory conditions were related to asbestos exposure, the Board assigns greater probative value to the opinions of the Veteran's pulmonologist.  

Accordingly, the Board finds that the probative medical evidence of record does not show a current diagnosis of asbestosis or any other interstitial lung disease.  Moreover, the medical evidence of record indicates that any limitation in pulmonary function has been attributed to the Veteran's asthma, emphysema, and/or COPD.  As service connection is not in effect for asthma, emphysema, or COPD, the Board assigns no probative value to the PFT test results of record with respect to the Veteran's increased rating claim for pleural plaques.  Based on the foregoing, the Board finds that a non-compensable rating is warranted.  See 38 C.F.R. 4.97, Diagnostic Code 6833.  

The Board has also considered whether a higher disability rating is warranted under an alternative diagnostic code; however, the medical evidence of record does not show any symptoms attributable Veteran's service-connected pleural plaques.  Thus, a higher disability rating is not warranted under an alternative diagnostic code relating to disabilities of the respiratory system.

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate, as the criteria for respiratory disorders under which the Veteran's service-connected disability is evaluated specifically contemplates the level of occupational and social impairment caused by his pleural plaques.  See 38 C.F.R. § 4.97.  As determined above, the record shows no evidence of any symptoms attributable to the Veteran's pleural plaques.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable rating throughout the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for his service-connected pleural plaques, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for pleural plaques is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran asserts that a current respiratory disorder was caused or aggravated by in-service exposure to asbestos and/or his service-connected pleural plaques.  Alternatively, the Veteran asserts that a current respiratory disorder had its onset during service.  

During a June 2015 hearing before the Board, the Veteran testified that he first started experiencing respiratory problems during service.  He stated that he was treated for pneumonia while serving aboard the U.S.S. Renville and again at Balboa Hospital in San Diego, California.  He further testified that he received a diagnosis of bronchial pneumonia almost every year after his discharge from active duty.

A review of the Veteran's service treatment records reveals no complaints of or treatment for pneumonia or any other respiratory disorder.  Although the Veteran's service medical records contain records of treatment from the U.S.S. Renville and the Naval Medical Center in San Diego, previously known as and referred to by the Veteran as Balboa Hospital, there is no indication in the record that the RO requested treatment records directly from the Naval Medical Center in San Diego or the National Personnel Records Center (NPRC).  Clinical records, such as inpatient treatment records from a military facility, are retired to the NPRC for storage.  See VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.A.2.  Accordingly, the Board finds that a remand is necessary in order to attempt to obtain records from the NPRC relating to the Veteran's treatment at the San Diego Naval Medical Center in accordance with the procedures outlined in the VA Adjudication Manual.  

Additionally, although the Veteran testified that he received a diagnosis of pneumonia almost every year after his discharge from active duty, a review of his post-service treatment records show no complaints of or treatment for pneumonia or any other respiratory disorder prior to 2007.  Therefore, on remand, the RO must contact the Veteran and afford him the opportunity to submit additional records or identify any post-service treatment providers from whom he received treatment for a respiratory disorder prior to 2007.  

Moreover, the June 2015 Board hearing is the first time the Veteran asserted that a current respiratory disorder had its onset during service.  Therefore, none of the VA examiners rendered opinions as to whether a current respiratory disorder was caused or incurred by an in-service event, other than exposure to asbestos.  Therefore, if, and only if, the RO obtains service medical records showing treatment for a respiratory disorder during service, then the Veteran must be provided another VA examination to determine the etiology of a currently diagnosed respiratory disorder.

Accordingly, the case is remanded for the following action:

1.   The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence regarding treatment for a respiratory disorder prior to 2007.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, in accordance with VA Adjudication Manual, M21-1MR, Part III, Subpart iii, 2.A.2.c., the RO must request from the NPRC any records of the Veteran's treatment at the Naval Hospital in San Diego, California, to include both inpatient and outpatient treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain the named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  If, and only if, the RO obtains records of in-service treatment for a respiratory disorder, the Veteran must be afforded an appropriate VA examination to determine the etiology of a current respiratory disorder.  All pertinent symptomatology and findings must be reported in detail.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed respiratory disorder was incurred in, due to, or aggravated by the Veteran's active duty.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was need for further information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  If a VA examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a respiratory disorder must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


